

[FOR USE FOR EXECUTIVE OUTSIDE OF U.S.]
INC RESEARCH HOLDINGS, INC.
2014 Equity Incentive Plan
Performance Restricted Stock Unit Award Agreement for Non-U.S. Participants
This Performance Restricted Stock Unit Award Agreement for Non-U.S. Participants
(this “Agreement”) including any special terms and conditions for the
Participant’s country set forth in Appendix B, attached hereto (the Performance
Restricted Stock Unit Agreement and Appendix A and B, together, the “Agreement”)
is made by and between INC Research Holdings, Inc., a Delaware corporation (the
“Company”), and Participant Name (the “Participant”), effective as of Grant Date
(the “Date of Grant”).
RECITALS
WHEREAS, the Company has adopted the INC Research Holdings, Inc. 2014 Equity
Incentive Plan (as the same may be amended and/or amended and restated from time
to time, the “Plan”), which Plan is incorporated herein by reference and made a
part of this Agreement, and capitalized terms not otherwise defined in this
Agreement will have the meanings ascribed to those terms in the Plan; and
WHEREAS, the Committee has authorized and approved the grant of an Award to the
Participant of Performance Restricted Stock Units payable in shares of Common
Stock (the “Shares”), subject to the terms and conditions set forth in the Plan
and this Agreement.
NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the parties agree as follows:
1.
Grant of Performance Restricted Stock Units. The Company has granted to the
Participant, effective as of the Date of Grant, Number of PRSUs Granted (“Total
Award”) Performance Restricted Stock Units, on the terms and conditions set
forth in the Plan and this Agreement, subject to adjustment as set forth in the
Plan (the “PRSUs”).

2.
Vesting Eligibility of PRSUs. Subject to the terms and conditions set forth in
the Plan and this Agreement, the PRSUs will be eligible for vesting as follows:

(a)
General. Except as otherwise provided in Section 2(b), the PRSUs will be
eligible for vesting based on the attainment of certain Performance Goals during
the Performance Periods as set forth on Appendix A. The Committee will, promptly
after the filing of the Company’s Form 10-K (or other report publicly furnished
to the Securities and Exchange Commission (“SEC”)) for each of the Performance
Periods, review the applicable financial data as reported in the Form 10-K (or
such other report referenced above) and certify in writing whether and to what
extent the Performance Goals for each Performance Period set forth in Appendix A
have been attained, and what PRSUs are eligible for vesting as a result of such
performance, in accordance with Section 10 of the Plan. In no event will
determination of achievement of the Performance Goals occur later





1



--------------------------------------------------------------------------------




than two and one-half (2 ½) months following the end of the last Performance
Period. Only to the extent the Performance Goals are achieved, as certified by
the Committee, will the PRSUs be eligible for vesting and settlement as
described in Section 3 below.
(b)
Effect of Change in Control. Any portion of the Total Award not previously
forfeited will be deemed fully vested immediately upon the Participant’s
termination of Service (i) by the Company without Cause (as defined in the
Plan), or (ii) by Participant for Good Reason as described below, in either case
at the time of, or within twelve (12) months immediately following, the
consummation of a Change in Control occurring after the Date of Grant (either of
such events of termination within such period, a “CIC Termination”).

(c)
Good Reason Defined. As used in this Agreement, “Good Reason” shall mean the
occurrence, without Participant’s express written consent, of any of the
following events: (i) a material reduction in Participant’s base salary or
Target Bonus percentage under the INC Research, LLC Management Incentive Plan,
if applicable; (ii) a material adverse change to Participant’s authority, job
duties or responsibilities as compared to Participant’s authority, job duties or
responsibilities immediately prior to the Change in Control; (iii) a requirement
that Participant relocate to a principal place of employment more than fifty
(50) miles from the Company’s offices at 3201 Beechleaf Court, in Raleigh, North
Carolina or Participant’s assigned principal office location with any Subsidiary
as of immediately prior to the occurrence of the Change in Control; or (iv) if
Participant has an effective employment agreement, service agreement, or other
similar agreement with the Company or any Subsidiary, a material breach of such
agreement, provided, that, any event described in clauses (i), (ii), (iii) and
(iv) above shall constitute Good Reason only if the Participant provides the
Company with written notice of the basis for the Participant’s Good Reason
within forty-five (45) days of the initial actions or inactions of the Company
or any Subsidiary giving rise to such Good Reason and the Company or applicable
Subsidiary has not cured the identified actions or inactions within thirty (30)
days of such notice, and provided further that Participant terminates his or her
Service within thirty (30) days following the Company or applicable Subsidiary’s
failure to cure within the thirty (30) day cure period.

3.
Settlement of PRSUs.

(a)
Settlement in Stock. PRSUs eligible for vesting as described in Section 2 above
will be settled by delivering to Participant, by one of the methods set forth in
Section 3(b) below, a number of Shares equal to the number of such
vesting-eligible PRSUs on the Vesting Date (as hereafter defined). For purposes
of this Agreement, the “Vesting Date” will be the earlier of (x) the date on
which the Committee approves the achievement of the Performance Goals after the
filing of the Form 10-K for the year ending December 31, 2018 (or such other
report referenced in Section 2(a) above), provided that the Participant must
remain in





2



--------------------------------------------------------------------------------




Service through such date, or (y) the date on which a CIC Termination occurs, in
each case subject to the provisions of Section 7 of this Agreement.
(b)
Book­Entry Registration of the Shares; Delivery of Shares. As soon as practical
after the Vesting Date but in no event later than two and one-half (2½) months
following the end of the calendar year in which the Vesting Date occurs, the
Company will, at its election, either: (i) issue a certificate representing the
Shares payable pursuant to this Agreement; or (ii) not issue any certificate
representing the Shares payable pursuant to this Agreement and instead document
the Participant’s interest in the Shares by registering such Shares with the
Company’s transfer agent (or another custodian selected by the Company) in
book­entry form in the Participant’s name. In any case, subject to the maximum
payment period set forth above in this Section 3(b), the Company may provide a
reasonable delay in the issuance or delivery of the Shares to address
Tax-­Related Items, withholding, and other administrative matters. Neither the
Company nor the Committee will be liable to the Participant or any other Person
for damages relating to any delays in issuing the Shares or any mistakes or
errors in the issuance of the Shares.

(c)
Shareholder Rights. The Participant will not have any rights of a stockholder
with respect to the Shares subject to the PRSUs, including voting and dividend
rights, unless and until the Shares are delivered as described in Section 3(b)
above.

(d)
Responsibility for Taxes. The Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Subsidiary employing or
retaining the Participant (the “Employer”), the ultimate liability for all
Tax-Related Items is and remains the Participant’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. The Participant
further acknowledges that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the PRSUs, including, but not limited to, the
grant or vesting of the PRSUs, the delivery of Shares following the Vesting
Date, the subsequent sale of Shares acquired pursuant to such vesting/delivery
and the receipt of any dividends and/or dividend equivalents; and (2) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the PRSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Employer (or former
Employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

(e)
Withholding Requirements. Prior to any relevant taxable or tax withholding
event, as applicable, the Participant agrees to make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related
Items. In this regard, the Participant authorizes the Company and/or the
Employer, or their respective agents, at the Company’s and/or the Employer’s
discretion, to





3



--------------------------------------------------------------------------------




satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (1) withholding from the Participant’s wages or
other cash compensation paid to the Participant by the Company and/or the
Employer; (2) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the PRSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization); or (3) withholding in Shares to be issued upon settlement
of the PRSUs; provided, however that if the Participant is a Section 16 officer
of the Company under the Exchange Act and as approved by the Board of Directors,
then the Committee (as constituted in accordance with Rule 16b-3 under the
Exchange Act) shall establish the method of withholding from alternatives
(1)-(3) herein and, if the Committee does not exercise its discretion prior to
the Tax-Related Items withholding event, then the Participant shall be entitled
to elect the method of withholding from the alternatives above.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares subject to the vested PRSUs, notwithstanding that a number of the Shares
is held back solely for the purpose of paying the Tax-Related Items.
Finally, the Participant agrees to pay to the Company or the Employer, including
through withholding from the Participant’s wages or other cash compensation paid
to the Participant by the Company and/or the Employer, any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of the Participant’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if the Participant
fails to comply with the Participant’s obligations in connection with the
Tax-Related Items.
4.
Forfeiture. Except as provided in Section 2(b) above relating to certain
terminations of Service occurring in connection with a Change in Control, all
PRSUs (whether eligible for vesting or not) will be forfeited immediately,
automatically and without consideration upon a termination of the Participant’s
Service for any reason (whether or not later to be found invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any) prior to the Vesting
Date. In addition, any PRSUs for a given Performance Period which are not
eligible for vesting after determination of the attainment of the Performance
Goals for such Performance Period will be forfeited as of the date of
certification by the Committee and will not carry over to subsequent Performance
Periods. Without limiting the generality of the foregoing, the





4



--------------------------------------------------------------------------------




PRSUs and the Shares (and any resulting proceeds) will continue to be subject to
Section 13 of the Plan.
5.
Adjustment to PRSUs. In the event of any change with respect to the outstanding
Shares contemplated by Section 4.5 of the Plan, the PRSUs may be adjusted in
accordance with Section 4.5 of the Plan.

6.
Nature of Grant. In accepting the PRSUs, the Participant acknowledges,
understands and agrees that:

(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b)
the grant of the PRSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of PRSUs, or benefits in
lieu of PRSUs, even if PRSUs have been granted in the past;

(c)
all decisions with respect to future PRSUs or other grants, if any, will be at
the sole discretion of the Company;

(d)
the PRSUs and the Participant’s participation in the Plan shall not be
interpreted as forming an employment or services contract with the Company or
any Subsidiary;

(e)
the Participant is voluntarily participating in the Plan;

(f)
the PRSUs and the Shares subject to the PRSUs are not intended to replace any
pension rights or compensation;

(g)
the PRSUs and the Shares subject to the PRSUs, and the income and value of same,
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, holiday pay, long-service awards, pension or retirement or
welfare benefits or similar payments;

(h)
unless otherwise agreed with the Company, the PRSUs and the Shares subject to
the PRSUs, and the income and value of same, are not granted as consideration
for, or in connection with, the service that the Participant may provide as a
director of a Subsidiary;

(i)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;

(j)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the PRSUs resulting from the termination of the Participant’s Service (for
any reason whatsoever whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the





5



--------------------------------------------------------------------------------




terms of the Participant’s employment agreement, if any), and in consideration
of the grant of the PRSUs to which the Participant is otherwise not entitled,
the Participant irrevocably agrees never to institute any claim against the
Company or any of its Subsidiaries, waives his or her ability, if any, to bring
any such claim, and releases the Company and its Subsidiaries from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, the Participant
shall be deemed irrevocably to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claim;
(k)
neither the Company nor any Subsidiary shall be liable for any foreign exchange
rate fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the PRSUs or of any amounts due to the
Participant pursuant to the settlement of the PRSUs or the subsequent sale of
any Shares acquired upon settlement.

7.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
the Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.

8.
Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement and any other PRSU
grant materials by and among, as applicable, the Employer, the Company and its
Subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all PRSUs
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.
The Participant understands that Data will be transferred to Fidelity Stock Plan
Services, LLC or any other broker selected by the Company, or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. The Participant understands that the recipients of the Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than the Participant’s country. The Participant understands that the Participant
may request a list with the names and




6



--------------------------------------------------------------------------------




addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the Company, Fidelity Stock Plan Services, LLC or any other broker selected by
the Company and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that Data
will be held only as long as is necessary to implement, administer and manage
the Participant’s participation in the Plan. The Participant understands that
the Participant may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Participant’s local human resources representative.
Further, the Participant understands that the Participant is providing the
consents herein on a purely voluntary basis. If the Participant does not
consent, or if the Participant later seeks to revoke the Participant’s consent,
the Participant’s Service and career with the Employer will not be adversely
affected; the only consequence of refusing or withdrawing the Participant’s
consent is that the Company would not be able to grant PRSUs or other equity
awards to the Participant or administer or maintain such awards. Therefore, the
Participant understands that refusing or withdrawing the Participant’s consent
may affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that the Participant may
contact the Participant’s local human resources representative.
9.
Language. If the Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

10.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

11.
Imposition of Other Requirements. The Company reserves the right to impose any
other requirements on the Participant’s participation in the Plan, on the PRSUs
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

12.
Appendix B. Notwithstanding any provisions in this Agreement, the PRSUs shall be
subject to any special terms and conditions set forth in Appendix B for the
Participant’s country. Appendix B constitutes part of this Performance
Restricted Stock Unit Agreement.





7



--------------------------------------------------------------------------------






13.
Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country, the Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect his or her
ability to acquire or sell Shares or rights to Shares (e.g., PRSUs) under the
Plan during such times as the Participant is considered to have “inside
information” regarding the Company (as defined by the laws in the Participant’s
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. The Participant is responsible for ensuring compliance
with any applicable restrictions and is advised to consult his or her personal
legal advisor on this matter.

14.
Miscellaneous Provisions

(a)
Securities or Exchange Control Laws Requirements. No Shares will be issued or
transferred pursuant to this Agreement unless and until all then applicable
requirements imposed by federal and state securities and other securities or
exchange control laws, rules and regulations and by any regulatory agencies
having jurisdiction, and by any exchanges upon which the Shares may be listed,
have been fully met. As a condition precedent to the issuance of Shares pursuant
to this Agreement, the Company may require the Participant to take any
reasonable action to meet those requirements. The Committee may impose such
conditions on any Shares issuable pursuant to this Agreement as it may deem
advisable, including, without limitation, restrictions under the Securities Act
of 1933, as amended, under the requirements of any exchange upon which shares of
the same class are then listed and under any blue sky or other securities laws
applicable to those Shares.

(b)
Non-­Transferability. The PRSUs and the rights and privileges conferred thereby
shall be non-transferrable except as provided by Section 15.3 of the Plan. Any
Shares delivered hereunder will be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such shares are listed, any applicable
federal, state or local laws and any agreement with, or policy of, the Company
or the Committee to which the Participant is a party or subject, and the
Committee may cause orders or designations to be placed upon any certificate(s)
or other document(s) delivered to the Participant, or on the books and records
of the Company’s transfer agent, to make appropriate reference to such
restrictions.

(c)
No Right to Continued Service. Nothing in this Agreement or the Plan confers
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Subsidiary employing or retaining the Participant) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
his or her Service at any time and for any reason, with or without Cause.





8



--------------------------------------------------------------------------------




(d)
Notification. Any notification required by the terms of this Agreement will be
given by the Participant (i) in a writing addressed to the Company at its
principal executive office and will be deemed effective upon actual receipt when
delivered by personal delivery or by registered or certified mail, with postage
and fees prepaid, or (ii) by electronic transmission to the Company’s e-mail
address of the Company’s General Counsel and will be deemed effective upon
actual receipt. Any notification required by the terms of this Agreement will be
given by the Company (x) in a writing addressed to the address that the
Participant most recently provided to the Company and will be deemed effective
upon personal delivery or within three (3) days of deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid, or (y) by facsimile or electronic transmission to the Participant’s
primary work fax number or e-mail address (as applicable) and will be deemed
effective upon confirmation of receipt by the sender of such transmission.

(e)
Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter of this Agreement.
This Agreement and the Plan supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter of this Agreement.

(f)
Waiver. No waiver of any breach or condition of this Agreement by the
Participant or any other Participant will be deemed to be a waiver of any other
or subsequent breach or condition whether of like or different nature.

(g)
Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s executor, personal representative(s),
distributees, administrator, permitted transferees, permitted assignees,
beneficiaries, and legatee(s), as applicable, whether or not any such person
will have become a party to this Agreement and have agreed in writing to be
joined herein and be bound by the terms hereof.

(h)
Severability. The provisions of this Agreement are severable, and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, then the remaining provisions will nevertheless be binding and
enforceable.

(i)
Amendment. Except as otherwise provided in the Plan, this Agreement will not be
amended unless the amendment is agreed to in writing by both the Participant and
the Company.

(j)
Choice of Law; Jurisdiction. This Agreement and all claims, causes of action or
proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or relate to this Agreement will be governed by the
internal laws of the State of Delaware, excluding any conflicts or choice-of-law
rule or principle that might otherwise refer construction or interpretation of
this





9



--------------------------------------------------------------------------------




Agreement to the substantive law of another jurisdiction. The Participant and
each party to this Agreement agrees that it will bring all claims, causes of
action and proceedings (whether in contract, in tort, at law or otherwise) that
may be based upon, arise out of or be related to the Plan and this Agreement
exclusively in the Delaware Court of Chancery or, in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
claim, cause of action or proceeding, exclusively in the United States District
Court for the District of Delaware (the “Chosen Court”), and hereby (i)
irrevocably submits to the exclusive jurisdiction of the Chosen Court, (ii)
waives any objection to laying venue in any such proceeding in the Chosen Court,
(iii) waives any objection that the Chosen Court is an inconvenient forum or
does not have jurisdiction over any party and (iv) agrees that service of
process upon such party in any such claim or cause of action will be effective
if notice is given in accordance with this Agreement.
(k)
Signature in Counterparts. This Agreement may be signed in counterparts,
manually or electronically, each of which will be an original, with the same
effect as if the signatures to each were upon the same instrument.

(l)
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions of the Plan and this Agreement, and accepts the PRSUs subject to all
of the terms and conditions of the Plan and this Agreement. In the event of a
conflict between any term or provision contained in this Agreement and a term or
provision of the Plan, the applicable term and provision of the Plan will govern
and prevail.

[Signature page follows.]






10



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Participant have executed this Stock
PRSUs Award Agreement as of the date first written above.
INC RESEARCH HOLDINGS, INC.
By:                        
Name:    
Title:    


PARTICIPANT
[Electronic Signature]                 
______________________________        
Participant Signature                    
Name: [Participant Name]
Acceptance Date: [Acceptance Date]




Signature Page to Performance Restricted Stock Unit Award Agreement

--------------------------------------------------------------------------------








APPENDIX A
PERFORMANCE GOALS FOR PRSU VESTING ELIGIBILITY
The vesting eligibility of the PRSUs granted pursuant to the attached
Performance Restricted Stock Unit Award Agreement will be determined by the
Committee in accordance with the Plan and this Appendix A.
Performance Periods: There will be three performance periods in which one-third
of the Total Award amount granted in Section 1 above will be measured against
the Performance Goals stated in the table below for each year.


Performance
Period
Performance Goal
Dates
Units Subject to the Performance Goal
1
2016 EPS
January 1, 2016 to December 31, 2016
One-third of Total Award
2
2017 EPS
January 1, 2017 to December 31, 2017
One-third of Total Award
3
2018 EPS
January 1, 2018 to December 31, 2018
One-third of Total Award

Performance Goals: PRSUs will be eligible for vesting based upon Adjusted
Diluted Net Income Earnings per share (or EPS) for each of the three Performance
Periods as reported in the Company’s Form 10-K, or in such other report publicly
filed with the SEC, for each Performance Period based on the following
schedules.
<financial targets>
No pro-rated portion of the PRSUs for a given Performance Period will be
eligible for vesting based on EPS levels between the stated amounts.




Appendix A – Performance Restricted Stock Unit Award Agreement

--------------------------------------------------------------------------------








APPENDIX B
INC RESEARCH HOLDINGS, INC.
2014 Equity Incentive Plan
Performance Restricted Stock Unit Award Agreement


Country-Specific Terms and Conditions


Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the INC Research Holdings, Inc. 2014 Equity Incentive
Plan (the “Plan”) and the Performance Restricted Stock Unit Award Agreement for
Non-U.S. Participants (the “Performance Restricted Stock Unit Agreement”). This
Appendix constitutes part of the Performance Restricted Stock Unit Agreement.
Terms and Conditions
This Appendix B includes additional terms and conditions that govern the PRSUs
granted to the Participant if the Participant resides and/or works in a country
listed below. If the Participant moves to another country after receiving the
grant of the PRSUs, the Company will, in its discretion, determine the extent to
which the terms and conditions herein will be applicable to the Participant.
Notifications
This Appendix B also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2016. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information in this Appendix B as the only source of information relating to
the consequences of the Participant’ s participation in the Plan because the
information may be out of date at the time that the PRSUs vest or the
Participant sells Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’ s particular situation and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to the Participant’s situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently residing and/or working (or if the
Participant is considered as such for local law purposes), the information
contained herein may not be applicable to the Participant in the same manner.


Appendix B – Performance Restricted Stock Unit Award Agreement

--------------------------------------------------------------------------------


Appendix B-2


UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following provisions supplement Section 3 of the
Performance Restricted Stock Unit Agreement:
If payment or withholding of the income tax due is not made within ninety (90)
days of the end of the tax year in which the event giving rise to the liability
occurs or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax will constitute a loan owed by the Participant to the
Company or the Employer, effective on the Due Date. The Participant agrees that
the loan will bear interest at the then-current Official Rate of Her Majesty’s
Revenue and Customs (“HMRC”), it will be immediately due and repayable, and the
Company or the Employer may recover it at any time thereafter by any of the
means referred to in the Plan or in Section 3 of the Performance Restricted
Stock Unit Agreement.
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), he or she will not be eligible for such a loan to cover the income tax due
as described above. In the event that the Participant is such a director or
executive officer and the income tax is not collected from or paid by the
Participant by the Due Date, the amount of any uncollected income tax may
constitute a benefit to the Participant on which additional income tax and
national insurance contributions may be payable. The Participant is responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime. The Participant is responsible for
reimbursing the Company or the Employer (as applicable) for the value of any
employee national insurance contributions due on this additional benefit and
acknowledges that the Company or the Employer may recover such amount from him
or her by any of the means referred to in Plan or in Section 3 of the
Performance Restricted Stock Unit Agreement.


Appendix B– Performance Restricted Stock Unit Award Agreement